DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3 – 7, and 9 – 20 are pending.  Claims 1, 7, 9 – 12, and 15, and 20 were amended.  Claim 8 was cancelled, and claim 2 was previously cancelled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 12, 14 – 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al., US 2016/0160679 (hereinafter 'Griffiths') in view US 2015/0090303 (hereinafter 'Lomas') in view of in view of Battaglioli, US 2013/0074879 (hereinafter ‘Battaglioli’).

Regarding claim 1: Griffiths teaches a method, comprising:
receiving, by a system comprising at least one processor ([0040]: engine controller 344), sensor data representing one or more measured parameters ([0040]: The engine controller 344 receives signals from a number of different sensors 326, which are installed at various locations on the engine 12 to sense various physical parameters) of a turbine engine ([0018]: gas turbine engines 12) for an aerial vehicle ([0018]: aircraft 14);
determining, by the system, at least one performance parameter based on the sensor data, the at least one performance parameter representing at least one of a condition or performance associated with the turbine engine ([0040]: The engine controller 344 receives signals from a number of different sensors 326, which are installed at various locations on the engine 12 to sense various physical parameters such as temperature (T), shaft speed (SS), air pressure (P), and fuel flow (FF), which represent various aspects of the current operating condition of the engine 12);
generating, by the system, a health state for the turbine engine based on the at least one performance parameter ([0041]: The engine health monitor 346 monitors the health of the engine 12 by looking at fuel efficiency, engine speed, engine temperature and/or other desired parameters, which are obtained or derived from the sensor signals transmitted by the sensors 326);
[0029]: the cleaning schedule optimizer 232 may generate a cleaning schedule for the engine 12 at optimized time intervals based on a number of cleaning schedule criteria including the engine 12's flight plans, normal operating conditions (e.g., short or long duration missions, altitude, humidity, frequency of accelerations vs. cruising segments, etc.), characteristics of the cleaning technique or cleaning solution used, and/or other factors, where the Examine interprets the generated cleaning schedule as a wash identifier), based on the health state of the turbine engine ([0042]: A trigger limit is set for each parameter or combination of parameters that sets or is used to determine the need for a desired maintenance action); and
transmitting, by the system, a signal including the wash identifier to a second system including at least one processor ([0027]: Computing devices 240 and 280 utilize the output of the cleaning schedule optimizer 232, such as scheduling notifications, to schedule a cleaning of gas turbine engines);
wherein generating the wash identifier further comprises:
	determining, by the system, one of a plurality of wash types as a selected wash type for the turbine engine based, at least in part, on the health state of the turbine engine ([0047]: determine the type of cleaning that is likely (e.g., statistically) to be most effective, and computes the associated cleaning schedule for the turbine engine 12 (or more generally, for the aircraft 270) based on the received information or estimates, or a combination thereof); and
	determining, by the system, one of a plurality of wash scopes as a selected wash scope for the turbine engine based, at least in part, on the health state of [0035]: The system 200 can algorithmically establish the best variation of cycle times in which the optimum parameters of engine cleaning are determined, including the time interval between cleaning(s), the duration of cleaning(s), and the particular mixture or composition of the cleaning solution).

Griffiths is silent with respect to wherein 
generating the wash identifier comprises generating a flow schedule for a distribution manifold to vary a flow of cleaning medium to different portions of the turbine engine or a component thereof during a wash event; and wherein 
generating the wash identifier further comprises:
	determining, by the system, the selected wash scope identifying one or more portions of the turbine engine that need to be washed or one or more components of the turbine engine that need to be washed.

Lomas teaches 
generating the wash identifier comprises generating a flow schedule for a distribution manifold to vary a flow of cleaning medium to different portions of the turbine engine or a component thereof during a wash event ([0017]: The manifold 14 may be configured to provide varying pressures to different nozzles 18 and shut off individual nozzles 18, which functionality may be controlled and monitored by the controller 26).

[0014])”, as known in the art. 

Battaglioli teaches 
wherein generating the wash identifier further comprises:
	determining, by the system, the selected wash scope identifying one or more portions of the turbine engine that need to be washed or one or more components of the turbine engine that need to be washed ([0091]: online washing may utilize a combination of changing the as turbine load and fluctuating the nozzle backpressure by opening a high pressure control valve 140 on a given manifold (either on the drain stage or one of the nozzle sets 130) for washing of different blade coverage, both circumferentially and radially).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Lomas in view of Battaglioli to add cleaning of specific portions of an aircraft engine to the fleet wash management system.  This would allow faster cleaning cycles by focusing on the part of the engine that needs to be washed, rather than washing the entire engine each time.

claim 3: Griffiths in view of Lomas in view of Battaglioli teaches the method of claim 1, as discussed above, further comprising:
determining that a threshold wash criterion has been satisfied (Griffiths: [0042]: A trigger limit is set for each parameter or combination of parameters) based on the health state of the turbine engine (Griffiths: [0042]: the engine health monitor 346 algorithmically generates engine health predictions); 
wherein generating the wash identifier comprises generating the wash identifier in response to determining that the threshold wash criterion has been satisfied (Griffiths: [0045]: Based on the optimization routine rank assignment(s), the next available maintenance opportunity for the aircraft and ground equipment availability, the optimizer assesses the need for a cleaning, generates a cleaning schedule, and notifies user).

Regarding claim 4: Griffiths in view of Lomas in view of Battaglioli teaches the method of claim 3, as discussed above, further comprising: 
determining a reference state associated with the turbine engine based on a plurality of instances of the at least one performance parameter (Griffiths: [0042]: The healthy engine profile may be developed over time using model-based control algorithms); and
comparing the health state of the turbine engine with the reference state (Griffiths: [0042]: If the variation (e.g., the difference between the measurements obtained in the test cell and the measurements obtained on-wing) exceeds installation effects, then the system can conclude that the turbine temperature is deteriorating over time);
wherein determining that the threshold wash criterion has been satisfied comprises determining that a difference between the health state of the turbine engine and the reference state satisfies the threshold wash criterion (Griffiths: [0042]: A trigger limit is set for each parameter or combination of parameters that sets or is used to determine the need for a desired maintenance action).

Regarding claim 6: Griffiths in view of Lomas in view of Battaglioli teaches the method of claim 1, as discussed above, wherein:
the at least one performance parameter includes a product parameter comprising an accumulated condition of a product part of the turbine engine (Griffiths: [0032]: number of trips made by the aircraft 270, the duration of those trips, the climate conditions in which the trips were made, the departure locations and arrival locations of those trips, the date and time of each trips, the weather conditions during each trips, and other aircraft operating data); and
wherein the method further comprises:
		receiving environmental sensor data (Griffiths: [0040]: The engine controller 344 receives signals from a number of different sensors 326, which are installed at various locations on the engine 12 to sense various physical parameters); and
		determining the accumulated condition of the product part based at least in part on at least one of a derived damage factor associated with the product part or Griffiths: [0041]: The engine health monitor 346 provides engine health monitoring and prognostics by monitoring the efficiency of the engine 12 as it relates to engine performance, based on the sensor signals received from time to time by the engine controller 344).

Regarding claim 7: Griffiths in view of Lomas in view of Battaglioli teaches the method of claim 1, as discussed above, wherein generating the wash identifier further comprises:
determining an interval for washing the turbine engine based on the health state of the turbine engine  (Griffiths: [0051]: the optimization routine 238 would likely determine that a cleaning is necessary when the engine performance of the turbine engine system 272 has degraded past a certain point and the next scheduled overhaul of the engine is many hours away. In contrast, if the engine performance has degraded, but the next scheduled engine overhaul is scheduled to occur in a few hundred hours of flight time for the aircraft 270, the optimization routine 238 would likely find that a cleaning is not necessary because the cleaning would only be effective for a short period of time before the engine overhaul was done).

Regarding claim 12: Griffiths in view of Lomas in view of Battaglioli teaches the method of claim 1, as discussed above, wherein the selected wash scope comprises:
Griffiths: [0047]: to determine the type of cleaning that is likely (e.g., statistically) to be most effective, and computes the associated cleaning schedule for the turbine engine 12); and
a compressor wash in response to a second health state (Griffiths: [0045]: whether cleaning is needed as a result of the compressor's condition).

Regarding claim 14: Griffiths in view of Lomas in view of Battaglioli teaches the method of claim 1, as discussed above, further comprising: 
determining at least one of a projected performance recovery associated with a wash event or a projected measure of remaining useful life associated with the turbine engine (Griffiths: [0056]: If the degradation of the engine performance can be explained by dirt build-up in the engine and the engine compartment, the optimization routine 238 is likely to suggest a cleaning);
wherein generating the wash identifier is based at least in part on at least one of the projected performance recovery or the projected measure of remaining useful life (Griffiths: [0054]: If at block 514, the system 200 determines that the engine performance has degraded significantly then the engine performance parameters are passed to the cleaning schedule optimizer 232 to optimize a cleaning schedule).

Regarding claim 15: Griffiths teaches a computing device, comprising:
[0024]: data storage device 218 and/or other data storage devices that are part of the fleet management system 200); and 
one or more processors in communication with the one or more storage devices, the one or more processors execute the processor readable code to perform operations ([0031]: engine controller 344 may be embodied as any suitable computing device or electrical circuitry capable of performing the functions described herein), the operations comprising:
receiving sensor data representing one or more measured engine parameters ([0040]: The engine controller 344 receives signals from a number of different sensors 326, which are installed at various locations on the engine 12 to sense various physical parameters) of a turbine engine ([0018]: gas turbine engines 12) for an aerial vehicle ([0018]: aircraft 14);
generating at least one engine performance parameter based on the sensor data ([0040]: The engine controller 344 receives signals from a number of different sensors 326, which are installed at various locations on the engine 12 to sense various physical parameters such as temperature (T), shaft speed (SS), air pressure (P), and fuel flow (FF), which represent various aspects of the current operating condition of the engine 12);
determining an accumulated health value for the turbine engine based on accumulating a plurality of instances of the at least one engine performance parameter ([0041]: The engine health monitor 346 monitors the health of the engine 12 by looking at fuel efficiency, engine speed, engine temperature and/or other desired parameters, which are obtained or derived from the sensor signals transmitted by the sensors 326);
generating a wash identifier ([0029]: the cleaning schedule optimizer 232 may generate a cleaning schedule for the engine 12 at optimized time intervals based on a number of cleaning schedule criteria including the engine 12's flight plans, normal operating conditions (e.g., short or long duration missions, altitude, humidity, frequency of accelerations vs. cruising segments, etc.), characteristics of the cleaning technique or cleaning solution used, and/or other factors, where the Examine interprets the generated cleaning schedule as a wash identifier), based on the accumulated health value ([0042]: A trigger limit is set for each parameter or combination of parameters that sets or is used to determine the need for a desired maintenance action); and
transmitting a signal including the wash identifier to a second system including at least one processor ([0027]: Computing devices 240 and 280 utilize the output of the cleaning schedule optimizer 232, such as scheduling notifications, to schedule a cleaning of gas turbine engines);,
wherein generating the wash identifier further comprises:
determining one of a plurality of wash types as a selected wash type for the turbine engine based, at least in part, on the accumulated health value for the turbine engine  ([0047]: determine the type of cleaning that is likely (e.g., statistically) to be most effective, and computes the associated cleaning schedule for the turbine engine 12 (or more generally, for the aircraft 270) based on the received information or estimates, or a combination thereof); and
[0035]: The system 200 can algorithmically establish the best variation of cycle times in which the optimum parameters of engine cleaning are determined, including the time interval between cleaning(s), the duration of cleaning(s), and the particular mixture or composition of the cleaning solution).

Griffiths is silent with respect to wherein 
generating the wash identifier comprises generating a flow schedule for a distribution manifold to vary a flow of cleaning medium to different portions of the turbine engine or a component thereof during a wash event; and wherein 
generating the wash identifier further comprises:
	determining the selected wash scope identifying one or more portions of the turbine engine that need to be washed or one or more components of the turbine engine that need to be washed.

Lomas teaches 
generating the wash identifier comprises generating a flow schedule for a distribution manifold to vary a flow of cleaning medium to different portions of the turbine engine or a component thereof during a wash event ([0017]: The manifold 14 may be configured to provide varying pressures to different nozzles 18 and shut off individual nozzles 18, which functionality may be controlled and monitored by the controller 26).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Lomas to enable a more efficient cleaning of the turbomachine parts, “such that cleaning (i.e., removing and/or stripping deposits and/or coatings) is more uniform or rapid ([0014])”, as known in the art. 

Battaglioli teaches 
wherein generating the wash identifier further comprises:
	determining, by the system, the selected wash scope identifying one or more portions of the turbine engine that need to be washed or one or more components of the turbine engine that need to be washed ([0091]: online washing may utilize a combination of changing the as turbine load and fluctuating the nozzle backpressure by opening a high pressure control valve 140 on a given manifold (either on the drain stage or one of the nozzle sets 130) for washing of different blade coverage, both circumferentially and radially).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Lomas in view of Battaglioli to add cleaning of specific portions of an aircraft engine to the fleet wash management system.  This would allow faster cleaning cycles by focusing on the part of the engine that needs to be washed, rather than washing the entire engine each time.

claim 16: Griffiths in view of Lomas in view of Battaglioli teaches the computing device of claim 15, as discussed above, wherein the one or more processors execute the processor readable code to:
determine an optimal timing of a wash event for the turbine engine based on the accumulated health value (Griffiths: [0035]: The system 200 can algorithmically establish the best variation of cycle times in which the optimum parameters of engine cleaning are determined, including the time interval between cleaning(s), the duration of cleaning(s), and the particular mixture or composition of the cleaning solution).

Regarding claim 20: Griffiths teaches a system, comprising:
one or more sensors ([0040]: sensors 326) configured to generate sensor data representing one or more engine parameters ([0040]: The engine controller 344 receives signals from a number of different sensors 326, which are installed at various locations on the engine 12 to sense various physical parameters) of a turbine engine ([0018]: gas turbine engines 12) for an aerial vehicle ([0018]: aircraft 14); 
one or more processors configured to perform operations ([0031]: engine controller 344 may be embodied as any suitable computing device or electrical circuitry capable of performing the functions described herein), the operations comprising: 
receiving the sensor data from the one or more sensors ([0040]: The engine controller 344 receives signals from a number of different sensors 326); 
[0040]: The engine controller 344 receives signals from a number of different sensors 326, which are installed at various locations on the engine 12 to sense various physical parameters such as temperature (T), shaft speed (SS), air pressure (P), and fuel flow (FF), which represent various aspects of the current operating condition of the engine 12);
determining a health state associated with the turbine engine based on the at least one engine performance parameter ([0041]: The engine health monitor 346 monitors the health of the engine 12 by looking at fuel efficiency, engine speed, engine temperature and/or other desired parameters, which are obtained or derived from the sensor signals transmitted by the sensors 326); and
generating a wash identifier ([0029]: the cleaning schedule optimizer 232 may generate a cleaning schedule for the engine 12 at optimized time intervals based on a number of cleaning schedule criteria including the engine 12's flight plans, normal operating conditions (e.g., short or long duration missions, altitude, humidity, frequency of accelerations vs. cruising segments, etc.), characteristics of the cleaning technique or cleaning solution used, and/or other factors, where the Examine interprets the generated cleaning schedule as a wash identifier), based on the health state of the turbine engine ([0042]: A trigger limit is set for each parameter or combination of parameters that sets or is used to determine the need for a desired maintenance action); and 
[0027]: Computing devices 240 and 280 utilize the output of the cleaning schedule optimizer 232, such as scheduling notifications, to schedule a cleaning of gas turbine engines);
wherein generating the wash identifier further comprises:
determining one of a plurality of wash types as a selected wash type for the turbine engine based, at least in part, on the accumulated health value for the turbine engine ([0047]: determine the type of cleaning that is likely (e.g., statistically) to be most effective, and computes the associated cleaning schedule for the turbine engine 12 (or more generally, for the aircraft 270) based on the received information or estimates, or a combination thereof); and
determining one of a plurality of wash scopes as a selected wash scope for the turbine engine based, at least in part, on the accumulated health value for the turbine engine ([0035]: The system 200 can algorithmically establish the best variation of cycle times in which the optimum parameters of engine cleaning are determined, including the time interval between cleaning(s), the duration of cleaning(s), and the particular mixture or composition of the cleaning solution).

Griffiths is silent with respect to wherein 
generating the wash identifier comprises generating a flow schedule for a distribution manifold to vary a flow of cleaning medium to different portions of the turbine engine or a component thereof during a wash event; and
generating the wash identifier further comprises:


Lomas teaches 
generating the wash identifier comprises generating a flow schedule for a distribution manifold to vary a flow of cleaning medium to different portions of the turbine engine or a component thereof during a wash event ([0017]: The manifold 14 may be configured to provide varying pressures to different nozzles 18 and shut off individual nozzles 18, which functionality may be controlled and monitored by the controller 26).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Lomas to enable a more efficient cleaning of the turbomachine parts, “such that cleaning (i.e., removing and/or stripping deposits and/or coatings) is more uniform or rapid ([0014])”, as known in the art. 

Battaglioli teaches 
wherein generating the wash identifier further comprises:
	determining, by the system, the selected wash scope identifying one or more portions of the turbine engine that need to be washed or one or more components of the turbine engine that need to be washed ([0091]: online washing may utilize a combination of changing the as turbine load and fluctuating the nozzle backpressure by opening a high pressure control valve 140 on a given manifold (either on the drain stage or one of the nozzle sets 130) for washing of different blade coverage, both circumferentially and radially).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Lomas in view of Battaglioli to add cleaning of specific portions of an aircraft engine to the fleet wash management system.  This would allow faster cleaning cycles by focusing on the part of the engine that needs to be washed, rather than washing the entire engine each time.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Lomas in view of Battaglioli in view of Watson et al., “Cleaning Turbomachinery without Disassembly, Online and Offline” (hereinafter 'Watson').

Regarding claim 5: Griffiths in view of Lomas in view of Battaglioli teaches the method of claim 1, as discussed above.
Griffiths in view of Lomas in view of Battaglioli is silent with respect to further comprising:
determining whether to perform an engine wash using a wand or a plurality of wash lines based on the health state, wherein the wash identifier comprises an 
applying a cleaning medium to the turbine engine using at least one of the wand or the plurality of wash lines in response to the wash indication.

Watson teaches 
determining whether to perform an engine wash using a wand or a plurality of wash lines based on the health state, wherein the wash identifier comprises an indication to use the wand in response to a first health state and an indication to use the plurality of wash lines in response to a second health state ([page 126, col 1, para 2]: The user has several choices when it is determined that the unit needs to be cleaned. The most common online method is an organic abrasive, such as rice or crushed walnut shells. For units with coated blades, an online liquid wash is recommended. If these methods are not effective, an offline cleaning is necessary.) and
applying a cleaning medium to the turbine engine using at least one of the wand or the plurality of wash lines in response to the wash indication ([page 126, col 2, para 3]: The most common online method of cleaning coated blades is a water spray, using an aqueous cleaning solution especially designed for this application.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Lomas in view . 


Claims 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Lomas in view of Battaglioli in view of Koch et al., US 2004/0016445 (hereinafter 'Koch').

Regarding claim 9: Griffiths in view of Lomas in view of Battaglioli teaches the method of claim 1, as discussed above.
Griffiths in view of Lomas in view of Battaglioli is silent with respect to wherein:
determining one of the plurality of wash scopes as the selected wash scope comprises selecting a subset of less than all of a plurality of borescope holes for application of a cleaning medium.

Koch teaches 
determining a particular wash scope comprises selecting a subset of less than all of a plurality of borescope holes for application of a cleaning medium ([0048]: A combustor specific charge is propelled into the specific combustor selected through the water wash nozzles (already in place) by the use of pressurized air), where the Examiner interprets the water wash nozzles for the selected combustor comprise a subset of all of the water wash nozzles.

([0033])”, as known in the art. 

Regarding claim 10: Griffiths in view of Lomas in view of Battaglioli teaches the method of claim 1, as discussed above.
Griffiths in view of Lomas in view of Battaglioli is silent with respect to wherein:
determining one of the plurality of wash scopes as the selected wash scope comprises selecting a subset of less than all of a plurality of inlet nozzles positioned proximate an engine inlet.

Koch teaches 
determining a particular wash scope comprises selecting a subset of less than all of a plurality of inlet nozzles [0048]: A combustor specific charge is propelled into the specific combustor selected through the water wash nozzles (already in place) by the use of pressurized air), where the Examiner interprets the water wash nozzles for the selected combustor comprise a subset of all of the water wash nozzles, positioned proximate an engine inlet ([0045]: one inch piping equipped with valves to "meter in" the cleaning composition into the air inlet of the gas turbine after the inlet filter).

([0033])”, as known in the art. 

Regarding claim 11: Griffiths in view of Lomas in view of Battaglioli teaches the method of claim 1, as discussed above, wherein generating a wash identifier comprises generating an identifier of one or more of a plurality of wash lines through which to apply a cleaning medium to the turbine engine.
Koch teaches 
generating a wash identifier comprises generating an identifier of one or more of a plurality of wash lines through which to apply a cleaning medium to the turbine engine ([0048]: A combustor specific charge is propelled into the specific combustor selected through the water wash nozzles (already in place) by the use of pressurized air), where the Examiner interprets the water wash nozzles for the selected combustor are connected to a set of one or more supply lines that comprise a subset of all of the supply lines for all of the water wash nozzles..

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Lomas in view of Battaglioli in view of Koch to enable cleaning a part of the engine using “on-line ([0033])”, as known in the art. 


Claim 13 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Lomas in view of Battaglioli in view of Scheid et al., US 2011/0112991 (hereinafter 'Scheid').

Regarding claim 13: Griffiths in view of Lomas in view of Battaglioli teaches the method of claim 1, as discussed above.
Griffiths in view of Lomas in view of Battaglioli is silent with respect to further comprising:
determining an effectiveness of an engine wash performed in response to the wash identifier; and
generating a cumulative damage model based on the effectiveness of the engine wash event.

Scheid teaches
determining an effectiveness of an engine wash performed in response to the wash identifier ([0016]: a method of accurately assessing the improvement in TSFC resulting from the engine wash(s)); and
[0040]: The average TSFC improvement can be used to evaluate the impact of engine wash improvements on fuel burn, and thus CO.sub.2 reduction).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Lomas in view of Battaglioli in view of Scheid to enable calculation of C02 savings due to cleaning the engine, so that “the CO2 savings can be sold, banked or traded on a CO2 savings exchange ([0014])” in order to profit from the cleaning of the engine, as known in the art. 

Regarding claim 17: Griffiths in view of Lomas in view of Battaglioli teaches the computing device of claim 16, as discussed above.
Griffiths in view of Lomas in view of Battaglioli is silent with respect to wherein the one or more processors execute the processor readable code to:
measure an amount of recovery associated with the wash event.

Scheid teaches
measure an amount of recovery associated with the wash event ([0016]: a method of accurately assessing the improvement in TSFC resulting from the engine wash(s)).

([0014])” in order to profit from the cleaning of the engine, as known in the art. 

Regarding claim 18: Griffiths in view of Lomas in view of Battaglioli teaches the computing device of claim 17, as discussed above.
Griffiths in view of Lomas in view of Battaglioli is silent with respect to wherein the one or more processors execute the processor readable code to:
update a cumulative damage model associated with the turbine engine based on the amount of recovery.

Scheid teaches
update a cumulative damage model associated with the turbine engine based on the amount of recovery ([0040]: The average TSFC improvement can be used to evaluate the impact of engine wash improvements on fuel burn, and thus CO.sub.2 reduction).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Lomas in view of Battaglioli in view of Scheid to enable calculation of C02 savings due to cleaning the ([0014])” in order to profit from the cleaning of the engine, as known in the art. 

Regarding claim 19: Griffiths in view of Lomas in view of Battaglioli teaches the computing device of claim 18, as discussed above.
Griffiths in view of Lomas in view of Battaglioli is silent with respect to wherein:
the cumulative damage model indicates recoverable health associated with degradation that may be recovered with washing and indicates non-recoverable health associated with degradation that may not be recovered with washing;
the one or more processors execute the processor readable code to compare the accumulated health value with an expected health value; and
the one or more processors generate the wash identifier in response to determining that a result of comparing the accumulated health value satisfies a threshold wash criterion.

Scheid teaches
	the cumulative damage model indicates recoverable health associated with degradation that may be recovered with washing and indicates non-recoverable health associated with degradation that may not be recovered with washing ([0049, Fig 4]: the total accumulated savings that can be realized by shortening the wash interval), where Fig 4 shows a gradually rising unrecoverable TSFC that the Examiner interprets as non-recoverable health;
[0029]: Using the calculated parameters, the performance gain of the wash is analyzed for each engine or a statistically significant sample necessary to assess the performance shift as a result of the wash); and
the one or more processors generate the wash identifier in response to determining that a result of comparing the accumulated health value satisfies a threshold wash criterion ([0049]: By utilizing information such as is available from the FIGS. 3 and 4 charts, it is possible to select a wash interval that is most cost effective).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Griffiths in view of Lomas in view of Battaglioli in view of Scheid to enable calculation of C02 savings due to cleaning the engine, so that “the CO2 savings can be sold, banked or traded on a CO2 savings exchange ([0014])” in order to profit from the cleaning of the engine, as known in the art. 

Response to Arguments
Double Patenting
Applicant’s amendments to the instant application, the abandonment of application 15/493044 (effective 07 February 2020), and the amendments to the copending application 16/045049 (filed 2 October 2020), have been fully considered 

35 USC §103 
Applicant’s arguments with respect to claims 1, 3, 4, 6, 7, 12, 14 – 16, and 20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.   Griffiths and Lomas are silent with regard to the newly introduced limitation of “determining, by the system, the selected wash scope identifying one or more portions of the turbine engine that need to be washed or one or more components of the turbine engine that need to be washed”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Care, US 2014/0236450  
Koch et al., US 2004/0016445

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Brent A. Fairbanks/Examiner, Art Unit 2862                                                                                                                                                                                                        
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863